Case: 4:17-cv-02455-CDP Doc. #: 180 Filed: 06/18/19 Page: 1 of 2 PageID #: 4208



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MALEEHA AHMAD, et al.,                        )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )       No. 4:17-cv-2455 CDP
                                              )
CITY OF ST. LOUIS, MISSOURI,                  )
                                              )
                       Defendant.             )


                            JOINT MOTION FOR PROTECTIVE ORDER

       The parties respectfully request this Court enter the attached proposed protective order.

       On March 18, 2019, Plaintiffs served subpoenas to produce documents upon the

respective custodian of records for the Missouri Highway Patrol and Governor’s Office.

       To facilitate the production of documents responsive to the subpoenas, the custodians of

records, represented by the Missouri Attorney General, have requested entry of a limited

protective order. After negotiations, the parties and Attorney General agree that the proposed

protective order is appropriate to protect the security and privacy interests of the subpoena

recipients and the individuals named in responsive documents.

       Accordingly, the parties request this Court enter the attached proposed protective order.




                                                  1
Case: 4:17-cv-02455-CDP Doc. #: 180 Filed: 06/18/19 Page: 2 of 2 PageID #: 4209




Respectfully submitted,


/s/ Anthony E. Rothert
Anthony E. Rothert, #44827MO              /s/ Robert H. Dierker
Jessie Steffan, #64861MO                  Robert H. Dierker, #23671MO
ACLU of Missouri Foundation               Associate City Counselor
906 Olive Street, Suite 1130              City Hall
St. Louis, Missouri 63101                 1200 Market Street, Room 314
(314) 652-3114                            St. Louis, MO 63103
arothert@aclu-mo.org                      Tel: (314) 622-3361
jsteffan@aclu-mo.org                      Fax: (314) 622-4956
                                          dierkerr@stlouis-mo.gov
Gillian R. Wilcox, #61278MO
406 West 34th Street, Suite 420           Attorney for Defendant
Kansas City, Missouri 64111
ACLU of Missouri Foundation
(816) 470-9938
gwilcox@aclu-mo.org
Attorneys for Plaintiffs




                                      2
